



Exhibit 10.1


EXECUTION VERSION


REFINANCING AMENDMENT NO. 1
REFINANCING AMENDMENT NO. 1, dated as of March 16, 2017 (this “Amendment”),
among Energizer Holdings, Inc., a Missouri corporation (the “Borrower”), the
other Loan Parties party hereto, each Lender party hereto (each such Lender, a
“Consenting Lender”) and JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 30,
2015 (as amended by Incremental Term Loan Amendment No. 1, dated as of May 24,
2016, and Amendment No. 2 to Credit Agreement, dated as of July 8, 2016, and as
further amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified prior to giving effect to this Amendment, the
“Credit Agreement”; the Credit Agreement as amended hereby, the “Amended Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
the Administrative Agent;
WHEREAS, the Borrower has engaged JPMCB and/or its designated affiliates to act
as sole lead arranger and sole bookrunner in respect of this Amendment and the
transactions contemplated hereby (in such capacities, the “Lead Arranger”);
WHEREAS, the Lead Arranger has agreed to act as the sole lead arranger and sole
bookrunner in respect of this Amendment;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement as set forth herein;
WHEREAS, pursuant to Section 9.03(e) of the Credit Agreement, the Borrower is
permitted to make written demand on any Non-Consenting Lender (with a copy to
the Administrative Agent) for such Non-Consenting Lender to assign to one or
more financial institutions that comply with the provisions of Section 13.03 of
the Credit Agreement which the Borrower shall have engaged for such purpose, all
of such Non-Consenting Lender’s rights and obligations under the Credit
Agreement and the other Loan Documents in accordance with Section 13.03 of the
Credit Agreement; provided that the applicable Replacement Lender shall have
consented to the proposed amendment, waiver or consent; and
WHEREAS, JPMCB has agreed (in such capacity, the “Replacement Lender”) to assume
by assignment the obligations of any Lender that is a Non-Consenting Lender with
respect to this Amendment, in each case in accordance with the terms, conditions
and procedures set forth in Section 9.03(e) of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. The rules
of construction and other interpretive provisions specified in Section 1.02 of
the Amended Credit Agreement shall apply to this Amendment, including terms
defined in the preamble and recitals hereto.
Section 2. Replacement of Non-Consenting Lenders. With respect to any Lender
that, as of the Amendment Effective Date (as defined below), is a Non-Consenting
Lender with respect to this Amendment, the Borrower shall, by notice to the
Administrative Agent and such Non-Consenting Lender, elect to replace such
Non-Consenting Lender by requiring the assignment from such Non-Consenting
Lender to the Replacement Lender of all of such Non-Consenting Lender’s
interests, rights and obligations under the Credit Agreement and the related
Loan Documents with respect to its Term Loans as of the Amendment Effective Date
(immediately prior to the





--------------------------------------------------------------------------------





effectiveness of the amendments set forth in Section 3 hereof). By its signature
hereto, (i) the Replacement Lender hereby agrees to pay on the Amendment
Effective Date (immediately prior to the effectiveness of the amendments set
forth in Section 3 hereof), to each such Non-Consenting Lender, an amount equal
to the outstanding principal amount of such Non-Consenting Lender’s Term Loans
and all accrued interest and fees thereon, in each case then payable to such
Non-Consenting Lender under the Credit Agreement and the Loan Documents, (ii)
the Borrower hereby agrees to pay on the Amendment Effective Date (immediately
prior to the effectiveness of the amendments set forth in Section 3 hereof), to
each such Non-Consenting Lender, all other amounts then payable to such
Non-Consenting Lender under the Credit Agreement and the Loan Documents with
respect to its Term Loans and (iii) without limitation of the right of the
Replacement Lender to require the further execution of an Assignment and
Assumption, the receipt of the payments referred to in clauses (i) and (ii) by
such Non-Consenting Lender shall be deemed to effectuate the consummation of
such assignment and the Administrative Agent shall record such assignment in the
Register. The Replacement Lender hereby consents to the amendments to the Credit
Agreement set forth in Section 3 below.
Section 3. Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date (immediately after the replacement of the
Non-Consenting Lenders described in the foregoing Section 2), the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
Section 4. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or under any other Loan Document and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Without limiting the foregoing, (i) each Loan Party acknowledges and agrees that
(A) each Loan Document to which it is a party is hereby confirmed and ratified
and shall remain in full force and effect according to its respective terms (in
the case of the Credit Agreement, as amended hereby) and (B) the Collateral
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Secured Obligations (as defined in the Collateral
Agreement) on the terms and conditions set forth in the Collateral Documents,
and hereby ratifies the security interests granted by it pursuant to the
Collateral Documents and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Collateral Agreement
with respect to all of the Secured Obligations. On and as of the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Credit Agreement shall refer to the Credit Agreement as amended hereby.
Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants as of the date hereof:
(a)    this Amendment has been duly authorized, executed and delivered by it.
This Amendment and the Amended Credit Agreement (in each case, as of the
Amendment Effective Date) constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including concepts of reasonableness, materiality, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (whether enforcement is sought by proceedings in equity
or at law));
(b)    (i) no Default or Unmatured Default has occurred and is continuing or
shall result from the effectiveness of this Amendment or the consummation of the
transactions contemplated hereby and (ii) the Borrower is in compliance on a pro
forma basis (after giving effect to this Amendment and the consummation of the





--------------------------------------------------------------------------------





transactions contemplated hereby) with each of the covenants contained in
Section 7.04 of the Credit Agreement; and
(c)    all of the representations in the Amended Credit Agreement are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date.
Section 6. Amendment Effective Date. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:
(a)     The Administrative Agent shall have received:
(i)     a counterpart signature page to this Amendment executed and delivered by
each of (w) each Loan Party, (x) the Administrative Agent, (y) the Consenting
Lenders (other than the Replacement Lender, in its capacity as such) that, in
the aggregate, constitute the Required Lenders as of the Amendment Effective
Date immediately prior to giving effect to the replacement of Non-Consenting
Lenders contemplated by Section 2 hereof (or, as to any Lender, evidence
satisfactory to the Administrative Agent that such Lender has executed this
Amendment), and (z) the Replacement Lender;
(ii)    the written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders and dated the Amendment Effective Date, in
substantially a form and containing assumptions and qualifications acceptable to
the Administrative Agent and its counsel;
(iii)    copies of the Certificate of Incorporation of each Loan Party, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
(iv)    copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ (or similar body)
resolutions authorizing the execution of the Loan Documents entered into by it;
(v)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign this Amendment, upon which certificate the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower; and
(vi) a certificate in form and substance reasonably satisfactory to the
Administrative Agent, signed by an Authorized Officer of the Borrower, attesting
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to this Amendment, are Solvent;
(b)     The representations and warranties set forth in Section 5 of this
Amendment shall be true and correct in all respects on and as of the Amendment
Effective Date, and the Administrative Agent shall have received a certificate
(in form and substance reasonably acceptable to the Administrative Agent), dated
as of the Amendment Effective Date and signed by an Authorized Officer of the
Borrower, certifying as to such representations and warranties, together with
reasonably detailed calculations demonstrating compliance with clause (ii) of
Section 5(b);
(c)     The Borrower shall have provided notice to the Administrative Agent and
each Lender that is a Non-Consenting Lender with respect to this Amendment as of
the Amendment Effective Date, requiring such Non-Consenting Lender to assign all
of its interests, rights and obligations under the Credit Agreement with respect
to its





--------------------------------------------------------------------------------





Term Loans to the Replacement Lender pursuant to such Section 9.03(e) of the
Credit Agreement and Section 2 of this Amendment;
(d)     The Borrower shall have paid all other fees and amounts due and payable
pursuant to this Amendment and/or any letter agreements or fee letters by and
between the Borrower and the Lead Arranger (collectively, the “Engagement
Letter”), including, to the extent invoiced, reimbursement or payment of
documented and reasonable out-of-pocket expenses in connection with this
Amendment and any other out-of-pocket expenses of the Administrative Agent and
the Lead Arranger required to be paid or reimbursed pursuant to this Amendment,
the Credit Agreement or the Engagement Letter as of the Amendment Effective
Date, including fees, disbursements and charges of counsel to the Lead Arranger
under Section 10.07 of the Amended Credit Agreement; and
(e)    The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least five (5) Business Days prior to the Amendment Effective Date to the extent
requested by the Lenders at least ten (10) Business Days prior to the Amendment
Effective Date).
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Section 7. Consent to Assignment. For purposes of Section 13.03 of the Amended
Credit Agreement, the Borrower hereby consents to any assignee of the
Replacement Lender (in each case so long as such assignee complies with the
provisions of Section 13.03 of the Amended Credit Agreement) becoming a Term
Lender in connection with the syndication of the Term Loans acquired by the
Replacement Lender pursuant to Section 2, to the extent the inclusion of such
assignee in the syndicate has been disclosed in writing to and agreed by the
Borrower prior to the Amendment Effective Date.
Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Amendment.
Section 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.
Section 11. Miscellaneous. For the avoidance of doubt, (i) this Amendment
constitutes a Loan Document and (ii) in entering this Amendment, (x) each
Consenting Lender and the Replacement Lender is acting as a Lender and (y) the
Lead Arranger is acting as an Arranger, in each case, for the purposes of the
Credit Agreement and the other Loan Documents. Section 10.07 of the Credit
Agreement is hereby incorporated by reference and shall apply mutatis mutandis
as if each Consenting Lender, the Replacement Lender and the Lead Arranger were
the Administrative Agent and this Amendment were the Credit Agreement.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENERGIZER HOLDINGS, INC.
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





ENERGIZER INVESTMENT COMPANY
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





ENERGIZER BRANDS, LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





ENERGIZER, LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer










--------------------------------------------------------------------------------





ENERGIZER MANUFACTURING, INC.
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer



ENERGIZER INTERNATIONAL, INC.
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





ENERGIZER BRANDS II HOLDING LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





AMERICAN COVERS, LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





CALIFORNIA SCENTS, LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer










--------------------------------------------------------------------------------





ASSOCIATED PRODUCTS, LLC
 
By
/s/ Brian K. Hamm
 
Name: Brian K. Hamm
 
Title: Executive Vice President and Chief Financial Officer





JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Replacement Lender
 
By
/s/ Brendan Korb
 
Name: Brendan Korb
 
Title: Vice President








--------------------------------------------------------------------------------





The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Bronco Trading, LLC
 
By:
 
Name: Karen Weich
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Davidson River Trading, LLC
By: SunTrust Bank, as manager
 
 
By:
/s/ Karen Weich
 
Name: Karen Weich
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: AMMC CLO 15, LIMITED
BY: American Money Management Corp., as Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ David P. Meyer
 
Name: David P. Meyer
 
Title: Senior Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: AMMC CLO 16, LIMITED
BY: American Money Management Corp.,
as Collateral Manager
 
 
By:
/s/ David P. Meyer
 
Name: David P. Meyer
 
Title: Senior Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: AMMC CLO XIV, LIMITED







--------------------------------------------------------------------------------





 
 
By:
/s/ David P. Meyer
 
Name: David P. Meyer
 
Title: Senior Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: AZB Funding 3 [booking branch, if applicable]


 
 
By:
/s/ Robert Gates
 
Name: Robert Gates
 
Title: Authorized Signatory
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JFIN CLO 2013 Ltd.            
By: Apex Credit Partners LLC, as Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Stephen Goetschius
 
Name: Stephen Goetschius
 
Title: Managing Director
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JFIN CLO 2014 Ltd.            
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
By:
/s/ Stephen Goetschius
 
Name: Stephen Goetschius
 
Title: Managing Director
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JFIN CLO 2014-II Ltd.            
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
By:
/s/ Stephen Goetschius
 
Name: Stephen Goetschius
 
Title: Managing Director
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JFIN CLO 2015                
By: Apex Credit Partners LLC, as Portfolio Manager
 
 
By:
/s/ Stephen Goetschius
 
Name: Stephen Goetschius
 
Title: Managing Director
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Armed Forces Bank, N.A. [booking branch, if applicable]


 
 
By:
/s/ Jeff Willard
 
Name: Jeff Willard
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Banco de Sabadell, S.A. - Miami Branch


 
 
By:
/s/ Maurici Lladó
 
Name: Maurici Lladó
 
Title: Executive Director








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll $4 million of its Term Loans on a cashless basis into such Term
Loans as amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Black Diamond CLO 2014-1 Ltd.
By: Black Diamond CLO 2014-1 Adviser, L.L.C.
As its Collateral Manager
 
 
By:
/s/ Stephen H. Deckoff
 
Name: Stephen H. Deckoff
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Bank of America, N.A. [booking branch, if applicable]


 
 
By:
/s/ Aron Frey
 
Name: Aron Frey
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
By:
/s/ Thomas J. Sterr
 
Name: Thomas J. Sterr
 
Title: Authorized Signatory






--------------------------------------------------------------------------------







In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: BlueMountain CLO 2015-2, Ltd.
By: BlueMountain Capital Management, LLC
 
 
By:
/s/ Meghan Fornshell
 
Name: Meghan Fornshell
 
Title: Operations Analyst
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: BlueMountain CLO 2015-3 Ltd
 
 
By:
/s/ Meghan Fornshell
 
Name: Meghan Fornshell
 
Title: Operations Analyst
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: BOKF, NA dba Bank of Oklahoma [booking branch, if
applicable]





--------------------------------------------------------------------------------





 
 
By:
/s/ Paul E. Johnson
 
Name: Paul E. Johnson
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Boyd Watterson         [booking branch, if applicable]
Limited Duration Mid-Grade, LLC
Limited Duration Enhanced Income Fund
 
 
By:
/s/ Teresa Burchfield
 
Name: Teresa Burchfield
 
Title: EVP
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: CALIFORNIA FIRST NATIONAL BANK


 
 
By:
/s/ Mark D. Cross
 
Name: Mark D. Cross
 
Title: EVP, Chief Credit Officer



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless





--------------------------------------------------------------------------------





basis its Term Loans into such Term Loans as amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: CAPSTAR BANK [booking branch, if applicable]


 
 
By:
/s/ Brad Greer
 
Name: Brad Greer
 
Title: Executive Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Cathay Bank


 
 
By:
/s/ Nancy A. Moore
 
Name: Nancy A. Moore
 
Title: Senior Vice President
 


[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Citibank, N.A.


 
 
By:
/s/ Michael V Moore
 
Name: Michael V Moore
 
Title: Vice President








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JMP CREDIT ADVISORS CLO II LTD. [booking branch, if
applicable]
 
 
By:
/s/ Jeremy Phipps
 
Name: Jeremy Phipps
 
Title: Director
[for Lenders requiring two signature blocks]
By:
N/A
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JMP CREDIT ADVISORS CLO III LTD. [booking branch, if
applicable]
 
 
By:
/s/ Jeremy Phipps
 
Name: Jeremy Phipps
 
Title: Director
[for Lenders requiring two signature blocks]
By:
N/A
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Eaton Vance CLO 2015-1 Ltd. [booking branch, if applicable]
By: Eaton Vance Management
Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Michael B. Botthof
 
Name: Michael B. Botthof
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Eaton Vance Bank Loan Fund Series II [booking branch, if
applicable]
A Series Trust of Multi Manager Global Investment Trust
By: Eaton Vance Management as Investment Advisor
 
 
By:
/s/ Michael B. Botthof
 
Name: Michael B. Botthof
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Global Opportunities Portfolio [booking branch, if
applicable]
By: Boston Management and Research
as Investment Advisor
 
 
By:
/s/ Michael B. Botthof
 
Name: Michael B. Botthof
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Emigrant Business Credit Corp. [booking branch, if
applicable]
 
 
By:
/s/ Karen Wold
 
Name: Karen Wold
 
Title: Managing Director, EBCC
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Erste Group Bank AG


 
 
By:
/s/ Gregory Aptman
 
Name: Gregory Aptman
 
Title: Managing Director
[for Lenders requiring two signature blocks]
By:
/s/ Bryan Lynch
 
Name: Bryan Lynch
 
Title: First Vice President



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: First Bank [booking branch, if applicable]







--------------------------------------------------------------------------------





 
 
By:
/s/ Phillip M. Lykens
 
Name: Phillip M. Lykens
 
Title: SVP
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Ocean Trails CLO IV
By: Five Arrows Managers North America LLC
as Asset Manager
 
 
By:
/s/ Cheryl A. Wasilewski
 
Name: Cheryl A. Wasilewski
 
Title: Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Ocean Trails CLO V
By: Five Arrows Managers North America LLC
as Asset Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Cheryl A. Wasilewski
 
Name: Cheryl A. Wasilewski
 
Title: Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Ocean Trails CLO VI
By: Five Arrows Managers North America LLC
as Asset Manager
 
 
By:
/s/ Cheryl A. Wasilewski
 
Name: Cheryl A. Wasilewski
 
Title: Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Garrison Funding 2015-1 Ltd.
By: Garrison Funding 2015-1 Manager LLC as
Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Krystle Walker
 
Name: Krystle Walker
 
Title: Associate Director - Settlements
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Garrison Funding 2016-1 LTD




 
 
By:
/s/ Krystle Walker
 
Name: Krystle Walker
 
Title: Associate Director - Settlements
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Blackstone / GSO Secured Trust Ltd.
By: GSO / Blackstone Debt Funds Management LLC as Investment Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Thomas Iannarone
 
Name: Thomas Iannarone
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Delaware Life Insurance Company
By: GSO / Blackstone Debt Funds Management LLC as Sub-Advisor
 
 
By:
/s/ Thomas Iannarone
 
Name: Thomas Iannarone
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager
Global Investment Trust
By: GSO Capital Advisors LLC, as its Investment Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Thomas Innarone
 
Name: Iannarone, Thomas
 
Title: M
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: United HealthCare Insurance Company
BY: GSO Capital Advisors II LLC as Manager
 
 
By:
/s/ Thomas Iannarone
 
Name: Thomas Iannarone
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Xilinx Holding Six Limited
BY: GSO Capital Advisors LLC, As its Investment Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Thomas Iannarone
 
Name: Thomas Iannarone
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Dynamic Credit Fund II LP
BY: Halcyon Loan Investment Management LLC, its Investment Manager
 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2013-2 LTD.







--------------------------------------------------------------------------------





 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2014-1, Ltd.
By: Halcyon Loan Advisors 2014-1 LLC as collateral manager
 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2014-2 Ltd.
By: Halcyon Loan Advisors 2014-2 LLC as collateral manager





--------------------------------------------------------------------------------





 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2014-3 Ltd
BY: Halcyon Loan Advisors 2014-3 LLC as Collateral Manager
 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2015-1 Ltd
By: Halcyon Loan Advisors 2015-1 LLC as Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Halcyon Loan Advisors Funding 2015-2 Ltd.


 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Swiss Capital Pro Loan V







--------------------------------------------------------------------------------





 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Swiss Capital Pro Loan VI PLC


 
 
By:
/s/ David Martino
 
Name: David Martino
 
Title: Controller
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ACIS CLO 2013-1 LTD.
By: Acis Capital Management, L.P., its Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Carter Chism
 
Name: Carter Chism
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ACIS CLO 2014-3, Ltd.
By: Acis Capital Management, L.P., its Portfolio Manager
 
 
By:
/s/ Carter Chism
 
Name: Carter Chism
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ACIS CLO 2014-4, Ltd.
By: Acis Capital Management, L.P., its Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Carter Chism
 
Name: Carter Chism
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ACIS CLO 2014-5, Ltd.
By: Acis Capital Management, L.P., its Portfolio Manager
 
 
By:
/s/ Carter Chism
 
Name: Carter Chism
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ACIS CLO 2015-6, Ltd
By: Acis Capital Management, L.P., its Portfolio Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Carter Chism
 
Name: Carter Chism
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: JPMORGAN CHASE BANK, N.A.


 
 
By:
/s/ Michael Willett
 
Name: Michael Willett
 
Title: Authorized Signatory
 
 



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XII Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XIII Limited Partnership [booking branch, if
applicable]
By: LCM Asset Management LLC
As Collateral Manager
 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XIV Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XV Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager
 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XVI Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XVII Limited Partnership [booking branch, if
applicable]
By: LCM Asset Management LLC
As Collateral Manager
 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XVIII Limited Partnership [booking branch, if
applicable]
By: LCM Asset Management LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XIX Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager
 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XX Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XXI Limited Partnership [booking branch, if applicable]
By: LCM Asset Management LLC
As Collateral Manager
 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: LCM XXIV Funding LLC [booking branch, if applicable]
By: LCM Asset Management LLC
As Interim Asset Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Alexander B. Kenna
 
Name: Alexander B. Kenna
 
Title:
 
 
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: MACQUARIE BANK LIMITED [booking branch, if applicable]




MACQUARIE BANK LIMITED,
as a Lender
 
 
By:
/s/ Robert Trevena
 
Name: Robert Trevena
 
Title: Division Director
 
 
By:
/s/ Nathan Booker
 
Name: Nathan Booker
 
Title: Division Director


Signed in Sydney, POA Ref:
#2090 dated 26 Nov 2015



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Marathon CLO V Ltd.







--------------------------------------------------------------------------------





 
 
By:
/s/ Louis Hanover
 
Name: Louis Hanover
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Marathon CLO VI, Ltd.


 
 
By:
/s/ Louis Hanover
 
Name: Louis Hanover
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Mega International Commercial Bank Los Angeles Branch
[booking branch, if applicable]





--------------------------------------------------------------------------------





 
 
By:
/s/ Yi Ming Ko
 
Name: Yi Ming Ko
 
Title: SVP & General Manager
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XIX CLO, Limited
By: its investment advisor
MJX Asset Management LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XV CLO, Limited
By: its investment advisor
MJX Asset Management LLC





--------------------------------------------------------------------------------





 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XVI CLO, Limited
By: its investment advisor
MJX Asset Management LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Venture XVIII CLO, Limited
By: its investment advisor
MJX Asset Management LLC





--------------------------------------------------------------------------------





 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Venture XXI CLO, Limited
By: its investment advisor
MJX Asset Management LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XX CLO, Limited
By: its investment advisor
MJX Asset Management LLC





--------------------------------------------------------------------------------





 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Venture XI CLO, Limited
By: its investment advisor, MJX Asset Management, LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XII CLO, Limited
By: its investment advisor
MJX Asset Management LLC





--------------------------------------------------------------------------------





 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XIII CLO, Limited
BY: its Investment Advisor
MJX Asset Management LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: VENTURE XIV CLO, Limited
By: its investment advisor
MJX Asset Management LLC





--------------------------------------------------------------------------------





 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Venture XVII CLO Limited
BY: its investment advisor, MJX Asset Management, LLC
 
 
By:
/s/ Martin E. Davey
 
Name: Martin E. Davey
 
Title: Senior Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Regatta II Funding LP
By: Napier Park Global Capital (US) LP
Attorney-in-fact





--------------------------------------------------------------------------------





 
 
By:
/s/ Melanie Hanlon
 
Name: Melanie Hanlon
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Regatta III Funding Ltd
By: Napier Park Global Capital (US) LP
Attorney-in-fact
 
 
By:
/s/ Melanie Hanlon
 
Name: Melanie Hanlon
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Regatta IV Funding Ltd
By: Napier Park Global Capital (US) LP
Attorney-in-fact





--------------------------------------------------------------------------------





 
 
By:
/s/ Melanie Hanlon
 
Name: Melanie Hanlon
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Regatta V Funding Ltd
By: Napier Park Global Capital (US) LP
Attorney-in-fact
 
 
By:
/s/ Melanie Hanlon
 
Name: Melanie Hanlon
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Regatta VI Funding Ltd
By: Regatta Loan Management LLC its Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Melanie Hanlon
 
Name: Hanlon, Melanie
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Hallmark Specialty Insurance Company
 
 
By:
/s/ Chris Kenney
 
Name: Chris Kenney
 
Title: SVP
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Hull Street CLO, Ltd.





--------------------------------------------------------------------------------





 
 
By:
/s/ Scott D’Orsi
 
Name: Scott D’Orsi
 
Title: Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: The Northern Trust Company [booking branch, if applicable]
 
 
By:
/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.


The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM Funding III, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner





--------------------------------------------------------------------------------





 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM Funding IV, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM Funding V, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner





--------------------------------------------------------------------------------





 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM VI, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM VII, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner





--------------------------------------------------------------------------------





 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM VIII, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM IX, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner





--------------------------------------------------------------------------------





 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM XI, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM XII, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner





--------------------------------------------------------------------------------





 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
OZLM XIV, Ltd.,
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
 
 
By:
/s/ Wayne Cohen
 
Name: Wayne Cohen
 
Title: President and Chief Operating Officer
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: A Series Trust of Multi Manager Global Investment Trust
PIMCO Cayman Bank Loan Libor Plus Fund JPY Hedge
By: Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
/s/ Arthur Y.D. Ong
 
Name: Arthur Y.D. Ong
 
Title: Executive Vice President
 
 
By:
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: PIMCO Cayman Bank Loan LIBOR Plus Fund JPY Hedge Series 2 A
Series Trust of Multi Manager Global Investment Trust
By: Pacific Investment Management Company LLC, as its Investment Advisor
 
 
By:
/s/ Arthur Y.D. Ong
 
Name: Arthur Y.D. Ong
 
Title: Executive Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: TRALEE CLO III, LTD
By: Par-Four Investment Management, LLC
As Collateral Manager
 
 
By:
/s/ Dennis Gorczyca
 
Name: Dennis Gorczyca
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.





--------------------------------------------------------------------------------





Name of Institution: Galaxy XIV CLO, Ltd.
BY: PineBridge Investments LLC, as Collateral Manager
 
 
By:
/s/ Steven Oh
 
Name: Steven Oh
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Galaxy XV CLO, Ltd.
By: PineBridge Investments LLC
As Collateral Manager
 
 
By:
/s/ Steven Oh
 
Name: Steven Oh
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Galaxy XVI CLO, Ltd.
By: PineBridge Investments LLC
As Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Steven Oh
 
Name: Steven Oh
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Galaxy XVII CLO, Ltd.
BY: PineBridge Investments LLC, as Collateral Manager
 
 
By:
/s/ Steven Oh
 
Name: Steven Oh
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Galaxy XX CLO, Ltd.
BY: PineBridge Investments LLC, as Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Steven Oh
 
Name: Steven Oh
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Pioneer Floating Rate Fund
By: Pioneer Investment Management, Inc.
As its adviser
 
 
 
By:
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Vice President and Associate General Counsel
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Pioneer Investments Diversified Loans Fund







--------------------------------------------------------------------------------





 
 
 
By:
/s/ Margaret C. Begley
 
 
Name: Margaret C. Begley
 
 
Title: Vice President and Associate General Counsel
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Raymond James Bank, NA. [booking branch, if applicable]


 
 
By:
/s/ Jason Williams
 
Name: Jason Williams
 
Title: Vice President
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Adams Mill CLO Ltd.
By: Shenkman Capital Management, Inc.,
as Collateral Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------







In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Christian Super
by SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Jackson Mill CLO Ltd.
By: Shenkman Capital Management, Inc.,
as Portfolio Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.







--------------------------------------------------------------------------------







The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Kentucky Retirement Systems (Shenkman Insurance Fund
Account)
by SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Kentucky Teachers’ Retirement System Insurance Trust Fund
by SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Shenkman Floating Rate High Income Fund
By: Shenkman Capital Management, Inc.,





--------------------------------------------------------------------------------





as Collateral Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Sudbury Mill CLO, Ltd.
By: Shenkman Capital Management, Inc.,
as Collateral Manager
 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: WM Pool Fixed Interest Trust No. 7
by SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Justin Slatky
 
Name: Justin Slatky
 
Title: CO-CIO
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Standard Chartered Bank


 
 
By:
/s/ Daniel Mattem
 
Name: Daniel Mattem
 
Title: Associate
 
 



The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: State Bank and Trust Company [booking branch, if
applicable]


 
 
By:
/s/ Wes Reagan
 
Name: Wes Reagan
 
Title: Senior Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.





--------------------------------------------------------------------------------









The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: State Street Bank and Trust Co. [booking branch, if
applicable]


 
 
By:
/s/ Jason C. Bliss
 
Name: Jason C. Bliss
 
Title: Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: STOCK YARDS BANK & TRUST COMPANY


 
 
By:
/s/ Joe Morrison
 
Name: Joe Morrison
 
Title: Vice President
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Sumitomo Mitsui Trust Bank, Limited, New York Branch
[booking branch, if applicable]







--------------------------------------------------------------------------------





 
 
By:
/s/ Albert C. Tew II
 
Name: Albert C. Tew II
 
Title: Head of Documentation Americas
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.






The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Sunflower Bank, National Association [booking branch, if
applicable]


 
 
By:
/s/ Todd Wherry
 
Name: Todd Wherry
 
Title: Senior Vice President
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Lockwood Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Michael J. Starshak Jr.
 
Name: Michael J. Starshak Jr.
 
Title: Officer
[for Lenders requiring two signature blocks]
By:
N/A
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Nelder Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager
 
 
By:
/s/ Michael J. Starshak Jr.
 
Name: Michael J. Starshak Jr.
 
Title: Officer
[for Lenders requiring two signature blocks]
By:
N/A
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Tuolumne Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager





--------------------------------------------------------------------------------





 
 
By:
/s/ Michael J. Starshak Jr.
 
Name: Michael J. Starshak Jr.
 
Title: Officer
[for Lenders requiring two signature blocks]
By:
N/A
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: TD Bank, N.A. [booking branch, if applicable]


 
 
By:
/s/ Bernadette Collins
 
Name: Bernadette Collins
 
Title: Senior Vice President
 
 

In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: THL Credit Wind River 2014-1 CLO Ltd.
By THL Credit Advisors LLC, as
Investment Manager
 
 
By:
/s/ James R. Fellows
 
Name: James R. Fellows
 
Title: Managing Director/Co-Head
 
 
By:
 
 
Name:
 
Title:








--------------------------------------------------------------------------------





In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: THL Credit Wind River 2014-2 CLO Ltd.
BY: THL Credit Senior Loan Strategies LLC, as Manager
 
 
By:
/s/ James R. Fellows
 
Name: James R. Fellows
 
Title: Managing Director/Co-Head
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: B&M CLO 2014-1 Ltd.


 
 
By:
/s/ John Heitkemper
 
Name: John Heitkemper
 
Title: Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Employees’ Retirement System of the State of Hawaii





--------------------------------------------------------------------------------





By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Employees’
Retirement System of the State of Hawaii, account number 17-14428/HIE52
 
 
By:
/s/ John Heitkemper
 
Name: John Heitkemper
 
Title: Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Midwest Operating Engineers Pension Fund
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Midwest
Operating Engineers Pension Fund, account number 17-06210/MDP03
 
 
By:
/s/ John Heitkemper
 
Name: John Heitkemper
 
Title: Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Catamaran CLO 2012-1 Ltd.
By: Trimaran Advisors, L.L.C.





--------------------------------------------------------------------------------





 
 
By:
/s/ Daniel Gilligan
 
Name: Daniel Gilligan
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Catamaran CLO 2013-1 Ltd.
By: Trimaran Advisors, L.L.C.
 
 
By:
/s/ Daniel Gilligan
 
Name: Daniel Gilligan
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Catamaran CLO 2014-1 Ltd.
By: Trimaran Advisors, L.L.C.





--------------------------------------------------------------------------------





 
 
By:
/s/ Daniel Gilligan
 
Name: Daniel Gilligan
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Catamaran CLO 2014-2 Ltd.


 
 
By:
/s/ Daniel Gilligan
 
Name: Daniel Gilligan
 
Title: Authorized Signatory
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: USAA Mutual Funds Trust USAA Income Fund







--------------------------------------------------------------------------------





 
 
By:
/s/ John Spear
 
Name: John Spear
 
Title: VP Long Term Fixed Income
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Crown Point CLO III, Ltd.
by Valcour Capital Management LLC, as its Collateral Manager
 
 
By:
/s/ John D’Angelo
 
Name: John D’Angelo
 
Title: Sr. Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Wellfleet CLO 2015-1, Ltd.







--------------------------------------------------------------------------------





 
 
By:
/s/ Dennis Talley
 
Name: Dennis Talley
 
Title: Portfolio Manager
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: BlueCross BlueShield of Tennessee, Inc.
By: Wellington Management Company, LLP as its Investment Adviser
 
 
By:
/s/ Donna Sirianni
 
Name: Donna Sirianni
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Domini Impact Bond Fund
By: Wellington Management Company LLP as its
Investment Adviser





--------------------------------------------------------------------------------





 
 
By:
/s/ Donna Sirianni
 
Name: Donna Sirianni
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Medtronic Holding Switzerland GMBH


 
 
By:
/s/ Donna Sirianni
 
Name: Donna Sirianni
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Wellmark, Inc.
By: Wellington Management Company, LLP as its Investment Adviser





















--------------------------------------------------------------------------------







 
 
By:
/s/ Donna Sirianni
 
Name: Donna Sirianni
 
Title: Vice President
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Wintrust Bank [booking branch, if applicable]
 
 
By:
/s/ Richard R Howard
 
Name: Richard R Howard
 
Title: Authorized Officer
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.








The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: Z Capital Credit Partners CLO 2015-1 Ltd. [booking branch,
if applicable]
By: Z Capital CLO Management L.L.C., its Portfolio Manager
By: Z Capital Group L.L.C., its Managing Member
By: James J. Zenni Jr., its President and CEO





--------------------------------------------------------------------------------





 
 
By:
/s/ James J. Zenni, Jr.
 
Name: James J. Zenni, Jr.
 
Title: President & CEO
[for Lenders requiring two signature blocks]
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.




The undersigned hereby executes this Amendment as a Consenting Lender.
Name of Institution: ZAIS CLO 1, Limited
ZAIS CLO 1, Limited
 
 
By:
/s/ Vincent Ingato
 
Name: Vincent Ingato
 
Title: Managing Director
 
 
By:
 
 
Name:
 
Title:



In addition to consenting to the Amendment, the above signed institution also
elects to roll on a cashless basis its Term Loans into such Term Loans as
amended by this Amendment.











--------------------------------------------------------------------------------









Exhibit A
[Amendments to Credit Agreement attached]





--------------------------------------------------------------------------------







Execution Version


EXHIBIT A CONFORMED COPY
REFLECTINGINCREMENTAL TERM LOAN AMENDMENT NO. 21 DATED AS OF
MAY 24, 2016 AMENDMENT NO. 2 DATED AS OF JULY 8, 2016
REFINANCING AMENDMENT NO. 1 DATED AS OF MARCH 16, 2017


J.P.Morgan
CREDIT AGREEMENT


Dated as of June 30, 2015 among


ENERGIZER SPINCO, INC.
(expected to be renamed Energizer Holdings, Inc. on June 30, 2015), as Borrower


THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and CITIBANK, N.A.
as Co-Syndication Agents




J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners


*With respect to the New 2016 Term Loan Commitments and the 2016 New Term Loans,
Citigroup Global Markets Inc. and JPMorgan Chase Bank, N.A. act as joint lead
arrangers and bookrunners.





--------------------------------------------------------------------------------







taking into account the interest rate, margin, original issue discount, upfront
fees and “LIBOR floors” or “base rate floors”; provided that (i) original issue
discount and upfront fees shall be equated to interest rate assuming a four-year
life to maturity of such Indebtedness, (ii) customary arrangement, structuring,
underwriting, amendment or commitment fees paid solely to the applicable
arrangers or agents with respect to such Indebtedness shall be excluded and
(iii) for the purpose of Section 2.05(b)(iii), if the “LIBOR floor” or “base
rate floor” for any Incremental Term Loan exceeds 100 basis points or 200 basis
points, respectively, such excess shall be equated to interest rate margins for
the purpose of this definition.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.0% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day; provided, further
that the Alternate Base Rate shall at no time be less than 0.00% per annum. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, respectively.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act, as amended.


“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(c)(i) hereof as set forth in the Pricing Schedule.


“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.08(a) hereof as set forth in the Pricing Schedule.


“Applicable Margin” means, as at any date of determination, (i) with respect to
Revolving Loans, the rate per annum then applicable to Advances of any Type at
such time as set forth in the Pricing Schedule and (ii) (x) with respect to
Closing Date Term Loans, (a) 1.501.00%, in the case of Floating Rate Loans and
(b) 2.502.00%, in the case of Eurodollar Rate Loans and (y) with respect to the
2016 New Term Loans, (a) 1.25%, in the case of Floating Rate Loans and (b)
2.25%, in the case of Eurodollar Rate Loans.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.










3





--------------------------------------------------------------------------------







“Arrangers” means (x) with respect to the Revolving Facility, the Closing Date
Term Loan Commitments and the Closing Date Term Loans, J.P. Morgan Securities
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Citigroup Global Markets Inc., in their
respective capacities as the joint lead arrangers and joint bookrunners for the
loan transaction evidenced by this Agreement and, (y) with respect to the 2016
New Term Loan Commitments and the 2016 New Term Loans, Citigroup Global Markets
Inc. and JPMorgan Chase Bank, N.A., as the joint lead arrangers and joint
bookrunners for the loan transaction evidenced by the 2016 New Term Loan
Amendment and (z) with respect to the Refinancing Amendment No. 1, JPMorgan
Chase Bank, N.A., as the sole lead arranger and sole bookrunner for the
transactions described therein.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.03), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.


“Auction” is defined in Section 13.03(g).


“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
pursuant to Section 13.03(g); provided that the Borrower shall not designate the
Administrative Agent as the Auction Manager without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Manager); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Manager.


“Auction Procedures” means “Dutch auction” procedures reasonably satisfactory to
the Administrative Agent.


“Augmenting Lender” is defined in Section 2.05(b). “Augmenting Lender
Supplement” is defined in Section 2.05(b).
“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, Vice Chairman, any President, the Chief Accounting Officer, any
Executive Vice President, any Senior Vice President, the Treasurer or the
Secretary of the Borrower.


“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:


(a)    $30,000,000, plus


(b)    50.0% of Consolidated Net Income for the period commencing on the Funding
Date and ending on the applicable date of determination, plus






4





--------------------------------------------------------------------------------









of the Funding Date, pursuant to which the executed signature pages to the
Agreement shall be delivered into escrow.


“Escrow Date” means the effective date of the Escrow Agreement, which date is
June 1,
2015.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Base Rate” means, with respect to any Advance of Eurodollar Rate
Loans for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” with
respect to such Advance for such Interest Period shall be the rate at which
deposits in Dollars in an amount equal to $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided that (i) in the case of the
Closing Date Term Loans, the Eurodollar Base Rate shall at no time be less than
0.75% per annum, (ii) in the case of the 2016 New Term Loans, the Eurodollar
Base Rate shall (x) at no time from the 2016 New Term Loan Amendment Funding
Date up to an including the 180th day after the 2016 New Term Loan Amendment
Funding Date be less than 0.00% per annum and (y) at no time from and after the
181st day after the 2016 New Term Loan Amendment Funding Date (the “2016 New
Term Loan Floor Date”) be less than 0.75% per annum and (iii) in the case of the
Revolving Loans, the Eurodollar Base Rate shall at no time be less than 0.00%
per annum.


“Eurodollar Rate” means, with respect to any Advance of Eurodollar Rate Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.0%) equal to (a) the Eurodollar Base Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
then Applicable Margin.


“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.


“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of (a)
the sum, without duplication, of (i) Consolidated EBITDA for such fiscal year
and (ii) the Consolidated Working Capital Adjustment for such fiscal year (if
positive) and minus (b) the sum, without duplication, of (i) the amount of any
income taxes payable in cash by the Borrower and its Restricted Subsidiaries
with respect to such fiscal year, (ii) Consolidated Interest Expense payable in
cash for such fiscal year, (iii) Consolidated Capital Expenditures made in cash
during




18





--------------------------------------------------------------------------------







“Pricing Schedule” means the schedule attached hereto and identified as such,
setting forth the Applicable Margin, the Applicable L/C Fee Percentage and the
Applicable Commitment Fee Percentage.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.


“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment and Term Loan Commitment,
as applicable, at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment and Aggregate Term Loan Commitments, as applicable, at such
time; provided, however, if all of the Revolving Loan Commitments or all of the
Term Loan Commitments are terminated pursuant to the terms of this Agreement,
then “Pro Rata Share” means the percentage obtained by dividing (x) the sum of
(A) such Lender’s Revolving Loans and Term Loans, as applicable, plus (B) in the
case of a Revolving Lender, such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of Revolving Loans, Term Loans and Term Loan
Commitments, as applicable, plus (B) in the case of a Revolving Lender, the
aggregate outstanding amount of all Swing Line Loans and Letters of Credit;
provided, further, that in the case of Section 9.02 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitments and total Term Loan Commitments, as applicable, (disregarding
any Defaulting Lender’s Revolving Loan Commitment and Term Loan Commitment)
represented by such Lender’s Revolving Loan Commitment and Term Loan Commitment.
If the Revolving Loan Commitments have terminated or expired, the Pro Rata Share
shall be determined based upon the Revolving Loan Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. If the Term Loan Commitments
shall be terminated or expired, the Pro Rata Share shall be determined based
upon the outstanding Term Loans at such time, giving effect to any assignments.


“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.


“Purchasers” is defined in Section 13.03(a) hereof.


“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.


“Refinancing Amendment No. 1” means that certain Refinancing Amendment No. 1
dated as of the Refinancing Amendment Effective Date, among the Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.








34





--------------------------------------------------------------------------------







“Refinancing Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Refinancing Amendment No. 1, which date was March 16, 2017.


“Refinancing Debt Securities” means Permitted Debt issued in reliance on Section
7.03(a)(xiii) so long as prior to the incurred of such Indebtedness, the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer designating such Permitted Debt as “Refinancing Debt
Securities.”


“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness plus any interest,
fees or premiums associated therewith, and costs and expenses related thereto;
(b) the stated final maturity of such Refinancing Indebtedness shall not be
earlier than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and (d)
such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).


“Refinancing Term Loan” means Incremental Term Loans that are designated in the
applicable Increasing Lender Supplement as “Refinancing Term Loans.”


“Register” is defined in Section 13.03(d) hereof.


“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.


“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by and to brokers and dealers of securities
for the purpose of purchasing or carrying margin stock (as defined therein).


“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).








35





--------------------------------------------------------------------------------









Section 2.04 Prepayment of Loans. (a) Optional Prepayments. (i) Subject to
clause (b) below, the Borrower may from time to time and at any time upon at
least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Loans comprising
the same Advance in an aggregate minimum amount of $10,000,000 and in integral
multiples of $1,000,000 in excess thereof. Advances of Eurodollar Rate Loans may
be voluntarily repaid or prepaid on or prior to the last day of the applicable
Interest Period, subject to the indemnification provisions contained in Section
4.04, provided that the Borrower may not so prepay Eurodollar Rate Loans unless
it shall have provided at least three (3) Business Days’ prior written notice to
the Administrative Agent of such prepayment and provided, further that optional
prepayments of Advances of Eurodollar Rate Loans made pursuant to Section
2.04(i)(a)(a) shall be for the entire amount of the outstanding Eurodollar Rate
Loans that are Revolving Loans of such Advance. Prior to any repayment of any
Advances of any Class under this Section, the Borrower shall select the Advances
or Advances of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection. Each repayment of an Advance shall be applied ratably to the
Loans included in the repaid Advance. Repayments of Advances shall be
accompanied by accrued interest on the amounts repaid.


(iii) In the event any Term Loans are subject to a Repricing Event prior to the
one yearsix month anniversary of the FundingRefinancing Amendment Effective
Date, a Term Lender whose Term Loans are prepaid or repaid in whole or in part,
or which is required to assign any of its Term Loans pursuant to Section 2.19,
in connection with such Repricing Event or which holds a Term Loan the All-in
Yield of which is reduced as a result of a Repricing Event shall be paid an
amount equal to 1.00% of the aggregate principal amount of such Lender’s Term
Loans so prepaid, repaid, assigned or repriced.


(b)    Mandatory Prepayments. (i) In the event and on each occasion that any Net
Proceeds are received by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event following the Funding Date, the
Borrower shall, on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clauses (a) or (b) of the definition of the term
“Prepayment Event,” within three Business Days after such Net Proceeds are
received), prepay Term Loans in an amount equal to 100.0% of such Net Proceeds ;
provided that, in the case of any event described in clauses (a) or (b) of the
definition of the term “Prepayment Event,” if the Borrower shall, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower to the effect that the
Borrower intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within 365 days after receipt of
such Net Proceeds to acquire real property, equipment or other tangible assets
to be used in the business of the Borrower or the Restricted Subsidiaries, or to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder, and certifying that no Unmatured Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds from such event (or the portion of
such Net Proceeds specified in such certificate, if applicable) except to the
extent of any such Net Proceeds that have not been so applied by the end of such
365-day period (or within a period of 180 days thereafter if by the end of such
initial 365-day period the








47





--------------------------------------------------------------------------------







hereunder and all accrued Commitment Fees shall be payable upon any reduction of
the Aggregate Revolving Loan Commitment on the amount so reduced.


(b)    Expansion Option. (i) The Borrower may from time to time after the
Funding Date elect to increase the Aggregate Revolving Loan Commitment (each, a
“Revolving Loan Increase”) or increase the aggregate principal amount of any
Class of Term Loans or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum amounts of $50,000,000 and
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of such Revolving Loan Increases and such Incremental Term Loans (other
than Incremental Term Loans in respect of Refinancing Term Loans) does not
exceed (A) (i) $325,000,000 plus (ii) the aggregate principal amount of any
prepayments of Term Loans (in the case of Term Loans consisting of Incremental
Term Loans (or any refinancing thereof) solely to the extent incurred in
reliance on this clause (A)) made pursuant to Section 2.04(a) to the extent not
funded with the proceeds of Indebtedness for borrowed money (including, for the
avoidance of doubt, any prepayments of the 2016 New Term Loans prior to the
Refinancing Amendment Effective Date) plus (B) an additional amount, so long as,
after giving effect to the incurrence of such additional amount (and assuming
for such purposes that the entire amount of any such Revolving Loan Increase is
fully funded), the pro forma Senior Secured Leverage Ratio does not exceed 2.75
to 1.00, it being understood that the aggregate principal amount of all
Revolving Loan Increases, taken as a whole, shall not exceed $100,000,000. The
Borrower may arrange for any such Revolving Loan Increase or Incremental Term
Loan to be provided by one or more existing Lenders (each existing Lender so
agreeing to an increase in its Revolving Loan Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Loan Commitments or to participate in such Incremental Term Loans (it
being agreed that any Lender approached to provide any such Revolving Loan
Increase or Incremental Term Loans may elect or decline, in its sole discretion,
to provide such Revolving Loan Increase or Incremental Term Loans); provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent and, in the case of a Revolving Loan
Increase, the Issuing Banks (which consent shall not be unreasonably withheld or
delayed), and (ii) with respect to any Revolving Loan Increase, (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E-1 hereto (each, an “Increasing
Lender Supplement”), and (y) in the case of an Augmenting Lender, the Borrower
and such Augmenting Lender execute an agreement substantially in the form of
Exhibit E-2 hereto (each, an “Augmenting Lender Supplement”). No consent of any
Lender (other than the Lenders participating in the Revolving Loan Increase or
Incremental Term Loan) shall be required for any Revolving Loan Increase or
Incremental Term Loans pursuant to this Section 2.05(i)(a)(b)(i), as applicable.
Revolving Loan Increases and Incremental Term Loans created pursuant to this
Section 2.05(i)(a)(b)(i), shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Incremental Term Loans may be made hereunder pursuant to an amendment
or an amendment and restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if








50





--------------------------------------------------------------------------------







any, and the Administrative Agent. The Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.05(i)(a)(b). Notwithstanding the foregoing, no increase in the
Aggregate Revolving Loan Commitment (or in the Revolving Loan Commitment of any
Lender) or Incremental Term Loans shall become effective under this paragraph
unless:


(1)on the proposed date of the effectiveness of such increase or Incremental
Term Loans, the conditions set forth in paragraphs (a) and (b) of Section 5.02
shall be satisfied or waived by the Required Lenders; provided that if the
proceeds of such Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (i) the condition set forth in such paragraph (a) shall
be satisfied or waived by the Required Lenders as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and (ii) the condition set forth in such paragraph (b) shall be limited to the
accuracy of the Specified Representations, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower; and


(2)the Administrative Agent shall have received documents consistent with those
delivered pursuant to Sections 5.01 and 5.02 as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase (including, without limitation, opinions of counsel for the Borrower
and the Subsidiary Guarantors in form and substance reasonably satisfactory to
the Administrative Agent).


(ii)    On the effective date of any Revolving Loan Increase, (A) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Revolving
Lender’s portion of the outstanding Revolving Loans of all the Revolving Lenders
to equal such Revolving Lender’s Pro Rata Share of Revolving Credit Availability
at such time and (B) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Loan Commitments (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a
Borrowing/Election Notice delivered by the Borrower in accordance with the
requirements of Section 2.07). The deemed payments made pursuant to clause (B)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 4.04 if the deemed payment occurs other than on the last
day of the related Interest Periods.


(iii)    The terms and conditions of any Revolving Loan Increase and the
Incremental Term Loans shall be, except as otherwise set forth herein or in the
applicable Revolving Loan Increase or Incremental Term Loan Amendment, identical
to those of the Revolving Loan Commitment and Term Loans, as applicable;
provided that (A) if the All-in Yield for any Incremental Term Loans (other than
Incremental Term Loans in respect of Refinancing Term Loans) exceeds the All-in
Yield for the Term Loans by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield










51





--------------------------------------------------------------------------------







opinions, board resolutions, secretary’s certificates, officer’s certificates,
reaffirmation agreements and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Term Lender as to the effectiveness of each Extension
Agreement.


Section 2.21 Amortization of Term Loans. (a) The Borrower shall repay the
Closing Date Term Loans on the first Business Day following the last day of each
March, June, September and December, beginning with the first Business Day
following September 30, 2015, and ending with the last such day to occur prior
to the Term Loan Maturity Date, in an aggregate principal amount for each such
date equal to 0.25% of the aggregate principal amount of the Term Loans
outstanding on the Funding Date. Following From and after the 181st day after
the 2016 New Term Loan FloorAmendment Funding Date, the Borrower shall repay the
2016 New Term Loans on the first Business Day following the last day of each
March, June, September and December, and ending with the last such day to occur
prior to the Term Loan Maturity Date, in an aggregate principal amount for each
such date equal to 0.25% of the aggregate principal amount of the Term Loans
outstanding on the 2016 New Term Loan Funding Date. The Borrower shall repay
Incremental Term Loans in such amounts and on such date or dates as shall be
specified therefor in the Incremental Term Loan Amendment (as such amounts may
be adjusted pursuant to such Incremental Term Loan Amendment or pursuant to an
Increasing Lender Supplement). The Borrower shall repay Extended Term Loans in
such amounts and on such date or dates as shall be specified therefore in the
Extension Agreement establishing such Extended Term Loans.


(a)Any prepayment of a Term Loan Advance of any Class pursuant to Section 2.04
shall be applied to reduce the subsequent scheduled repayments of the Term Loan
Advances of such Class to be made pursuant to this Section 2.21 in direct order
against the remaining scheduled installments of principal due in respect of the
Term Loans under this Section 2.21; provided that any prepayment of a Term Loan
of any Class made pursuant to Section 2.04(a) shall be applied to reduce the
subsequent scheduled repayments of Advances of such Class to be made pursuant to
this Section 2.21 in the manner specified by the Borrower in the applicable
notice of prepayment (or, if no such specification is made therein, in direct
order as provided above).


ARTICLE 3
THE LETTER OF CREDIT FACILITY


Section 3.01 Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower or any of its Restricted
Subsidiaries (with respect to which the Borrower shall remain primarily liable)
through such Issuing Bank’s branches as it and the Borrower may jointly agree,
one or more standby Letters of Credit denominated in Dollars in accordance with
this Article 3, from time to time during the period, commencing on the Funding
Date and ending on the fifth (5th) Business Day prior to the Revolving Loan
Termination Date. Notwithstanding the foregoing, each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and for all
purposes of the Loan Documents.


Section 3.02 [Reserved].




59





--------------------------------------------------------------------------------









be required of, in the case of any amendment, waiver or other modification
referred to in clause
(b)of the first proviso of this paragraph, any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification.


(a)Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Credit Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”
Additionally, the Administrative Agent may, without the consent of any Lender:
enter into any Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement (or any amendment or supplement thereto) to the extent the Loan
Parties have incurred Indebtedness secured by Liens that are required to be
subject to the Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement.


(b)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.03 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


(c)If, in connection with any proposed amendment, waiver or consent requiring
the consent of each Lender or each affected Lender, the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement with respect to the
Class of Loans or Commitments that is the subject of the related consent,
waiver, or amendment, as applicable, pursuant to Section 2.19; provided that the
applicable Replacement Lender shall have consented to the proposed amendment,
waiver or consent.


Section 9.04 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.03,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in


107





